Citation Nr: 0218733	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
joint disease and myositis of the lumbosacral spine, 
currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right middle finger.

3.  Entitlement to an increased (compensable) rating, for 
bilateral hearing loss.

(The issues of entitlement to increased ratings for 
postoperative, compartment syndrome of the left lower 
extremity, gout and hypertension will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating 
with his retirement in March 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from an October 2000 original rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

July 2000 VA spine x-rays showed atherosclerosis and 
during a hearing evaluation he reported tinnitus.  The 
Board finds that this evidence raises the issues of 
service connection for atherosclerotic disease and 
tinnitus.  These issues are referred to the RO for 
appropriate action. 

Further development will be conducted on the issues of 
increased ratings for postoperative, compartment syndrome 
of the left lower extremity, gout and hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The degenerative joint disease and myositis of the 
lumbosacral spine results in the equivalent of moderate 
limitation of motion of the lumbar spine.

2.  Traumatic arthritis of the left middle finger is, at 
present, essentially asymptomatic.

3.  Bilateral hearing loss is currently manifested by 
auditory acuity level I in the right ear and auditory 
acuity level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for degenerative joint 
disease and myositis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5021, 5292 (2002).

2.  The criteria for a compensable evaluation for 
traumatic arthritis of the left middle finger have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5003, 5010, 5226 (2002).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  A May 2001 letter to the veteran 
has specifically notified him exactly what evidence he 
must provide and what the VA would do to assist with 
development of evidence necessary to support his claim.  
The record reflects that all evidence identified has been 
obtained.  The Board finds that the notice and duty to 
assist provisions of the VCAA, and the implementing 
regulations have been satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance. It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements. The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.40 (2002). Pain on 
movement, swelling, deformity or atrophy of disuse as well 
as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
relevant considerations for determination of joint 
disabilities. See 38 C.F.R. § 4.45 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also 
be considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran's statements are deemed competent with regard 
to the description of the symptoms of a disability or 
disease.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
However, these statements must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.

In an initial rating case, on the granting of service 
connection, consideration should be given to whether 
different percentage ratings for different periods of 
time, since the effective date of service connection, are 
warranted based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

I  Degenerative joint disease and myositis of the 
lumbosacral spine

The service medical records show that the veteran received 
treatment for low back complaints.  X-rays of the 
lumbosacral spine showed degenerative changes.  On his 
October 1999 service separation examination, he reported 
that he had or had had low back pain.  Examination of the 
spine was normal.  The assessment was low back pain/ 
degenerative joint disease.  

A VA examination was conducted in July 2000.  At that time 
the veteran complained of constant low back pain, and 
stiffness, mostly in the morning.  Precipitating factors 
were prolonged sitting and doing such chores as mowing the 
lawn.  He reported flare-ups every three months at which 
time his pain was 8/10.  The flare-ups lasted 12 to 15 
days.  His indicated that he occasionally used crutches.  
symptoms were relieved by anti-inflammatory medications.  
He had forward flexion to 80 degrees, extension to 10 
degrees, right and left bending to 20 degrees, and right 
and left rotation to 40 degrees.  There was tenderness to 
palpation and mild spasms of the paravertebral muscles.  
X-rays showed degenerative arthritis.  The diagnosis was 
lumbosacral myositis.  August 2000 electromyogram and 
nerve conduction studies showed no radiculopathy or 
neuropathy.

Analysis

The veteran's service-connected degenerative joint disease 
of the lumbosacral spine has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292.

According to this Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Myositis is also evaluated under Diagnostic Code 5292.  
38 C.F.R. § 4.71a  Diagnostic Code 5021.

To summarize, the recent VA examination showed that the 
veteran does have limitation of motion with forward 
flexion to 80 degrees, extension to 10 degrees, right and 
left bending to 20 degrees.  Additionally, he reported 
constant pain which was precipitated by sitting and 
activity.  Also, he does have signifcant flare-ups every 3 
months which last approximately 2 weeks.  Furthermore, the 
examination, in addition to painful motion, showed the 
presence of tenderness and muscle spasms. 

In view of the current findings and complaints, when 
considered in conjunction with the holding in the De Luca 
case, it is the judgment of the Board that the arthritis 
and myositis of the lumbosacral spine results in the 
equivalent of moderate limitation of motion.  Thus, a 20 
percent rating is warranted

However, this same evidence, to include the range of 
motion findings does not support a rating in excess of 20 
percent.  The current 20 percent rating is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

II. Residuals of a fracture of the right middle finger

The veteran sustained a chip fracture of the right middle 
finger carrying a wooden board while on active duty for 
training in August 1979.  The next month the fracture was 
healed but he was still having in the distal finger.  
There were no further findings of complaints referable to 
right middle finger in his service medical records, and 
the October 1999 service retirement examination noted 
normal upper extremities.  

On the July 2000 VA orthopedic examination, the veteran 
did not describe any specific right hand complaints.  X-
rays showed some hypertrophic changes in the distal 
phalanx of the finger.

Analysis

His current noncompensable disability evaluation has been 
assigned under 38 C.F.R. § 4.71a, DC 5226, which provides 
a maximum disability evaluation of 10 percent for either 
favorable or unfavorable ankylosis of the middle finger.  
Extremely unfavorable ankylosis is rated as an amputation 
under Diagnostic Codes 5152 to 5156.

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the rating code provided that 
the determination will be made on the basis of whether 
motion is possible to within two inches of the median 
transverse fold of the palm.  If such motion is possible, 
then the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable ankylosis.  
See 38 C.F.R. § 4.71a, Multiple Fingers: Favorable 
Ankylosis, Note 3 (2002).

In this case there is nothing to suggest that the healed 
chip fracture of right middle finger causes any 
significant limitation of motion of the finger, much less 
limitation of motion to the degree that would be 
considered as favorable or unfavorable ankylosis of the 
finger.  In this case the Board must therefore conclude 
that the preponderance of the evidence is against the 
claim for an increased rating for residuals of a fracture 
of the right middle finger.  The non-compensable rating is 
the highest rating warranted during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Hearing loss 

Audiograms conducted during active duty showed the 
presence of hearing loss.  A VA audiological examination 
was conducted in August 2000.  At that time the veteran 
complained of progressive hearing loss.  Puretone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
hertz were 30, 30, 35, and 50 decibels, respectively.  
Puretone thresholds in the left ear at the same 
frequencies were 40, 50, 55, and 55 decibels, 
respectively.  The average pure tone threshold for the 
right ear was 36 decibels and was 50 decibels for the left 
ear.  The veteran had a speech discrimination score of 96 
percent correct in the right ear and 80 percent correct in 
the left ear.

Analysis

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
ranging from numeric level I for essentially normal acuity 
to numeric level XI for profound deafness.  38 C.F.R. § 
4.85; see Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The recent VA audiological examination showed average pure 
tone threshold of 36 decibels in the right ear, and 50 
decibels in the left ear.  Speech recognition ability was 
evaluated as 96 percent correct in the right ear, and 80 
percent correct in the left ear.  By use of 38 C.F.R. § 
4.85(h), Tables VI and VII (20021), the veteran's hearing 
equates to level I hearing loss in the right ear and level 
IV hearing loss in the left ear.  These numeric 
designations in combination correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Code 6100. 

Accordingly, the Board finds that a compensable rating is 
not warranted.  The current noncompensable rating is the 
highest rating warranted for the appeal period. Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

An increased rating for degenerative joint disease and 
myositis of the lumbosacral spine is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

An increased (compensable) rating for residuals of a 
fracture of the right middle finger is denied.

An increased (compensable) rating, for bilateral hearing 
loss is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

